            Case 1:18-cv-12058-RGS Document 72 Filed 01/10/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE
COMMISSION,                                               Civil Action No. 18-CV-12058-RGS
                Plaintiff,

V.

ROGER KNOX, WINTERCAP SA,
MICHAEL T. GASTAUER, WB2 I US INC.,
SILVERTON SA INC., WB21 NA INC., C
CAPITAL CORP., WINTERCAP SA INC.
AND B2 CAP INC.
                 Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD., SHAMAL
INTERNATIONAL FZE, AND WB21
DMCC,
               Relief Defendants.


                   ERKLARUNG VON SIMONE GASTAUER FOEHR

       lch, Simone Gastauer Foehr, unter dcr Strafandrohung von Meineid, erklare:

       I.     !ch erstatte diese eidesstattliche Erklarung zur UnterstUtzung meines Begehrens

auf Klageabweisung mangels personlicher Zustandigkeit. Ich bin alter als 18 Jahre alt und habe

pcrsonliche Kenntnis von den in dieser Erklarung enthaltenen Tatsachen.

       2.     kh habe verstanden, dass ich in der Klageschrift als eine "relief defendant"

genannt worden bin.

       3.     Ich bin deutsche StaatsbGrgerin und babe meinen ordentlichcn Wohnsitz in der

Schweiz. lch wohne mit meiner 12 Jahre alten Tochter im Kanton Zug, Schweiz.

       4.      lch habe nie in Massachusetts gelcbt, und ich habe Massachusetts nic bcsucht.
        Case 1:18-cv-12058-RGS Document 72 Filed 01/10/19 Page 2 of 5




       5.     lch habe nie in den Vereinigten Staaten gelebt. rm Verlauf meines Lebens habe

ich die Vereinigten Staaten etwa 8 - 10-mal besucht, jedes Mal als Touristin. Das letzte Mal war

ich im Januar 2010 in den Vereinigten Staaten.

       6.     Ich betreibe weder in Massachusetts noch in den Vereinigten Staaten eine

Geschaftstiitigkeit, und ich habe weder in Massachusetts noch in den Vcreinigten Staaten

irgendein Geschaft abgcschlossen.

       7.     Ich habe in den Vereinigten Staaten weder einen Vertreter, eine Telefonnummer,

Bi.iros, Angestellte, Briefkasten oder Schliessfacher, noch Bankkontos.

       8.     lch besitze in den Vereinigten Staaten keine Vermogenswerte.

       9.      Ich habe in den Vereinigten Staaten nie ein Einkommen erzielt, noch habe ich

dart Liegenschaften besessen oder gemietet, oder Steuern bezahlt.

       10.     Mit Ausnahme der in Paragraph 5 erwiihnten Touristenbesuche habe ich an

keinerlei Aktivitaten in den Vereinigten Staaten teilgenommen.

       Ich erklare unter der Strafandrohung des Meineids gemass dem Recht der Vereinigten

Staaten, dass das Vorstehende wahr und korrekt ist.


Unterzeichnet am 8. Januar 2019.


                                             _____________
                                                  �:::.·.:. :::.:·�:--

                                             Simone Gastauer Foehr
                                                                   -_··_--_-_----------- �     ....
            Case 1:18-cv-12058-RGS Document 72 Filed 01/10/19 Page 3 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
______________________________________

SECURITIES AND EXCHANGE
COMMISSION,                                                 Civil Action No. 18-CV-12058-RGS
                Plaintiff,

v.

ROGER KNOX, WINTERCAP SA,
MICHAEL T. GASTAUER, WB21 US INC.,
SILVERTON SA INC., WB21 NA INC., C
CAPITAL CORP., WINTERCAP SA INC.
AND B2 CAP INC.
                Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD., SHAMAL
INTERNATIONAL FZE, AND WB21
DMCC,
               Relief Defendants.


                    DECLARATION OF SIMONE GASTAUER FOEHR

       I, Simone Gastauer Foehr, under threat of penalty for perjury, declare:

       1.       I make this declaration in lieu of an oath in support of my motion to dismiss the

complaint for lack of personal jurisdiction. I am over eighteen years old and have personal

knowledge of the facts contained in this declaration.

       2.       I understand that I have been named as a “relief defendant” in the complaint.

       3.       I am a citizen of Germany and have my normal residence in Switzerland. I live

with my 12-year-old daughter in the Canton of Zug, Switzerland.

       4.       I have never lived in Massachusetts, and I have never visited Massachusetts.
               Case 1:18-cv-12058-RGS Document 72 Filed 01/10/19 Page 4 of 5



          5.       I have never lived in the United States. Over the course of my life, I have visited

the United States approximately 8 to 10 times, each time as a tourist. The last time I was in the

United States was in January 2010.

          6.       I do not conduct any business activity in Massachusetts or the United States, and I

have not concluded any business transaction of any kind in Massachusetts or in the United

States.

          7.       I do not have an agent, telephone number, offices, employees, post office boxes or

deposit boxes, or bank accounts in the United States.

          8.       I do not possess any assets in the United States.

          9.       I have never obtained any income, nor have I owned or rented any property, or

paid taxes in the United States.

          10.      With the exception of the tourism visits mentioned in paragraph 5, I have not

participated in any activities of any kind in the United States.

          I declare under threat of penalty for perjury under the laws of the United States that the

foregoing is true and correct.


Signed on January 8, 2019.


                                                   /s/ Simone Gastauer Foehr_ ______
                                                    Simone Gastauer Foehr
Case 1:18-cv-12058-RGS Document 72 Filed 01/10/19 Page 5 of 5
